DETAILED ACTION
Status of Claims
This is a first action on the merits in response to the application filed on 12/07/2020.
Claims 1-20 are pending and have been examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 05/02/2022 and 08/08/2022, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 7, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “wherein the transaction further comprises a deterministic redeem script address.” It is unclear which transaction comprises a deterministic redeem script address. Claim 2 depends on claim 1. Claim 1 recites two transactions, one is for the contract, and the other is for the sub-contract.
	Claim 3 is rejected because it depends on the rejected claim 2.
	Claim 11 recites “wherein the transaction further comprises a deterministic redeem script address.” It is unclear which transaction comprises a deterministic redeem script address. Claim 11 depends on claim 10, which depends on claim 9. Claim 9 recites two transactions, one is for the contract, and the other is for the sub-contract.
	Claims 12-13 are rejected because they depend on the rejected claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-10, 14-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KAKAVAND et al. (US 20180341648 A1) in view of BlueMatt (“Contract,” 2015), and further in view of PARK (KR 20110012085 A) and Drwasho (“Openbazaar documentation,” June 2015, retrieved from  https://github.com/drwasho/openbazaar-ocumentation/blob/master/03%20Protocol.md).
Claims 1, 9, and 15:
	KAKAVAND discloses the following:
	a.	one or more processors; and memory storing instructions that, as a result of execution by the one or more processors. (See Fig. 2 and paragraph [0049].)
	b.	storing a contract on or in a computer-based repository. (See Fig.1; paragraph [0041], “[t]he system and method subsequently stores the contract data and metadata in a private repository [e.g., a distributed version control system] that is accessible via a URL to entities with the necessary credentials. The system and method also stores contract data and metadata on a Distributed Ledger. The system and method generates and submits records that contain the encoded URL and a reference to the contract data”; Fig. 4; and paragraph [0064], “[i]n this state the contract data and metadata 414 are stored in the Private Repository Database 223, e.g., in the distributed revision control system Git. The contract data and metadata in the Private Repository Database 223 are accessible via a URL to users with the necessary credentials, using the view 413.”)
	c.	broadcast a transaction to a blockchain, the transaction comprising transaction fees and metadata comprising an identifier indicative of a location where the contract is stored. (See paragraph [0041], “[t]he system and method also stores contract data and metadata on a Distributed Ledger. The system and method generates and submits records that contain the encoded URL and a reference to the contract data. For example, the system and method generates and submits Bitcoin transactions that contain the encrypted URL and cryptographic hash of the contract data. These records are subsequently placed on a Distributed Ledger, e.g., on the Bitcoin Blockchain”; Fig. 4; and paragraphs [0065]-[0066], “[t]he first transaction [e.g., record 404b] includes the URL reference [e.g., reference 412] to the stored contract data and metadata, described in the paragraph above, within the argument of the OP_RETURN command. This URL may be encoded, e.g., encrypted, by the Encoding Engine 213. The second transaction [e.g., record 404a] includes a cryptographic hash of the contract data [e.g., reference 415], within the argument of the OP_RETURN command. The cryptographic hash is generated by the Encoding Engine 213…. The Transaction Engine 211 includes the necessary transaction fees for the transactions and submits them to the Bitcoin network via the Distributed Ledger Node 109. The two transactions are subsequently added to the Distributed Ledger 401 within a single or two separate blocks by Bitcoin miners.”)
	KAKAVAND does not explicitly disclose the following:
	the transaction comprising at least one unspent output (UTXO);
	interpreting the contract as open or valid until the unspent output (UTXO) is spent on the blockchain; and
	generating a sub-contract derived from the contract, wherein the sub-contract is associated with a deterministic address and is generated by iii) using a new public key derived using a seed; iv) storing the sub-contract in or on the repository with a reference to the contract, and broadcasting a transaction to the blockchain comprising a script which includes the reference; and/or v) adding a reference to the sub-contract to the metadata of the contract.
	However, BlueMatt discloses the following:
	a.	the transaction comprising at least one unspent output (UTXO). (See Example 1: Providing a deposit, “4. The website creates a transaction Tx2 [the contract]. Tx2 spends Tx1 and pays it back to the user via the address he provided in the first step. Note that Tx1 requires two signatures, so this transaction can’t be complete. nLockTime is set to some date in the future [eg, six months]. The sequence number on the input is set to zero.” This citation indicates that the transaction comprises an UTXO from Tx1.)
	b.	interpreting the contract as open or valid until the unspent output (UTXO) is spent on the blockchain. (See Example 1: Providing a deposit, “5.
Finally, the incomplete [half-signed] transaction is sent back to the user. The user checks that the contract is as expected - that the coins will eventually come back to him - but, unless things are changed, only after six months....  At this stage, the 10 BTC are in a state where neither the user nor the website can spend them independently. After six months, the contract will complete and the user will get the coins back, even if the website disappears.” This citation indicates that the UTXO cannot be spent when the contract is still valid.)
	c.	an contract is associated with an newly generated public kye/address. (See Example 1: Providing a deposit, “[t]he user and website send each other a newly-generated public key…. The website creates a transaction Tx2 (the contract). Tx2 spends Tx1 and pays it back to the user via the address he provided in the first step.” One of ordinary skill knows that the address could be the public key. The contract in the transaction is associated with a newly generated public key/address.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of BlueMatt in the KAKAVAND system. Moreover, in order to improve the accuracy and help to build trustworthiness of the KAKAVAND system, one of the ordinary skill in the art would have been motivated to include a UTXO in the transaction and to interpret the contract as valid until the UTXO is spent, so that the trustworthiness can be established between two parties by including UTXO as deposit and that the deposit can be returned automatically when the contract is completed. These features improve the accuracy of the system and build the trustworthiness between participants of the contract .  
	The combination of KAKAVAND and BlueMatt discloses the claimed invention but does not explicitly disclose generating a sub-contract derived from the contract, wherein the sub-contract is associated with a deterministic address and is generated by iii) using a new public key derived using a seed; iv) storing the sub-contract in or on the repository with a reference to the contract, and broadcasting a transaction to the blockchain comprising a script which includes the reference; and/or v) adding a reference to the sub-contract to the metadata of the contract.
	PARK discloses generating a sub-contract (i.e., a second micro contract) derived from the contract (i.e., the first micro contract), wherein the sub-contract is associated a deterministic value (i.e., a hash); and the deterministic value is generated based on a serial number, an allocated resource, and a random number related to a public key. (See the last paragraph of page 3, “the cloud computing server Generating a first micro contract for the charging of the resource requested from the user terminal device and transmitting the first micro contract to the user terminal device, wherein the user terminal generates a second micro contract for the charging of the requested resource”; the 4th paragraph of page 4, “[t]he second micro contract may include a first field indicating a serial number of the second micro contract, a serial number of the second micro contract, resources allocated by the user terminal device, and random data generated by the user terminal device. And a second field indicating a hash value for the second field, and a third field indicating a hash value of a resource allocated by the user terminal device and a serial number of the second micro contract”; the 3rd and 6th paragraphs of page 6; and the 2nd – 4th paragraphs of page 9, “[s]pecifically, the first field represents the serial number SN of the second micro-contract-user, and the second field represents the serial number SN of the second micro-contract-user, the user. hash [hash] value for the random data [user Nonce] generated by the receiving terminal device 200 is assigned resource [Granted-resource] and the user terminal device 200, hash [SN∥Granted Resource∥Nonce-user].” These citations indicate that a sub-contract is generated and associated with a deterministic value generated for linking the secondary contract with the primary contract for locating the resource.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of PARK in the KAKAVAND system as modified. Moreover, in order to improve the practicality of the KAKAVAND system as modified, one of the ordinary skill in the art would have been motivated to enable the deriving of a sub-contract and to associate the generated contract with a deterministic address, so that a business flow can be implemented smoothly via different contracts. Because the deterministic address/value is derived from the primary contract information, sub-contract information, and information associated with the user device, the connection between the contracts is built by the deterministic address/value. The sub-contract can be identified and linked to the primary contract easily and quickly via the generated deterministic address/values. These features make the system more practical. 
	  The combination of KAKAVAND, BlueMatt, and PARK discloses the claimed invention but does not explicitly disclose that the deterministic address is generated by iii) using a new public key derived using a seed; iv) storing the sub-contract in or on the repository with a reference to the contract, and broadcasting a transaction to the blockchain comprising a script which includes the reference; and/or v) adding a reference to the sub-contract to the metadata of the contract.
	Drwasho discloses that the deterministic value is generated by using a new public key derived using a seed. (See page 4/53, “[i]rrespective of the payment option selected, individual bitcoin pubkeys are derived from a hierarchical deterministic [HD] seed to avoid address reuse and efficiently manage the signing keys. All signing keys can be recovered from the seed if the node is inadvertently destroyed or lost”; page 5/53, “[r]icardian contracts [RC] are digital documents that record an agreement between multiple parties, which are signed and cryptographically verified, and formatted to be human and machine-readable. The one-way hash of RC establish a tamper-proof receipt of the terms and conditions of a trade, which eliminates potential disputes that may arise from hearsay claims between counterparties”; and page 6/53, “[t]he ID module contains the necessary identifying data for a peer on the network. It will contain the following types of ID …  Bitcoin pubkey: Used to create/sign multisignature escrow address; Generated from HD seed; One key per contract.” These citations indicate that each contract comprises a key as a deterministic value, which is newly generated from an HD seed for each transaction/payment. The sub-contract is contract derived from the contract and it should comprise a newly derived key by using a seed as a deterministic value as well.)
	BlueMatt discloses that a contract is associated with a newly generated public key/address, and PARK discloses deriving a sub-contract associated with a deterministic value that is calculated partially based on a random data related to a public key. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Drwasho in the KAKAVAND system as modified. Moreover, in order to improve the security, efficiency, and privacy of the KAKAVAND system as modified, one of the ordinary skill in the art would have been motivated to use a new public key derived using a seed for the sub-contract, so that the specific resource associated with the sub-contract can be located via a specific new public key. The different public keys generated with a seed allow the system to readily gather up all of the sub-keys and to easily track the contracts associated with these derived public keys. Because each contract is identified by a derived public key, the hierarchical, deterministic nature of the keys allows the system to more easily produce the transaction history associated with the contracts. Each contract with a unique public key provides additional security and protection for the privacy of the user.

Claims 4 and 14:
	KAKAVAND in view of BlueMatt, PARK, and Drwasho discloses the limitations shown above.
	KAKAVAND further discloses the following:
	a.	wherein the contract defines: i) at least one condition; and ii) at least one action whose performance is dependent upon the evaluation of the condition. (See paragraph [0017]; paragraph [0063]; and paragraph [0070].)
	b.	and/or wherein the metadata comprises: i) an address or representation of an address of where the contract is stored in the computer-based repository; and/or ii) a hash of the contract (See paragraph [0041].)


Claim 5:
	KAKAVAND in view of BlueMatt, PARK, and Drwasho discloses the limitations shown above.
	BlueMatt further discloses checking whether the contract has been terminated by determining whether the unspent output UTXO is in a list of unspent transaction outputs for the blockchain. (See Example 1: Providing a deposit.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of BlueMatt in the KAKAVAND system. Moreover, in order to improve the accuracy and help to build trustworthiness of the KAKAVAND system, one of the ordinary skill in the art would have been motivated to include a UTXO in the transaction and to interpret the contract as valid until the UTXO is spent, so that the trustworthiness can be established between two parties by including UTXO as deposit and that the deposit can be returned automatically when the contract is completed. These features improve the accuracy of the system and build the trustworthiness between participants of the contract.  

Claims 8 and 19:
	KAKAVAND in view of BlueMatt, PARK, and Drwasho discloses the limitations shown above.
	KAKAVAND further discloses accessing to some or all of contents of the contract is restricted to at least one designated authorized party. (See paragraph [0064].)

Claim 10:
	KAKAVAND in view of BlueMatt, PARK, and Drwasho discloses the limitations shown above.
	PARK further discloses generating a value for the sub-contract based on at least in part on an identification association with allocated resource of the contract as a seed. (See the 2nd and 3rd paragraphs of page 9.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of PARK in the KAKAVAND system as modified. Moreover, in order to improve the pracicality of the KAKAVAND system as modified, one of the ordinary skill in the art would have been motivated to use an identifier associated with a resource as a seed to generate a value for the sub-contract, so that the contracts can be linked, validated, and executed based on the generated public key. This feature improves the practicality of the system.
	Drwasho discloses using a new public key derived using a seed for identifying a contract. (See page 4/53; page 5/53; and page 6/53.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Drwasho in the KAKAVAND system as modified. Moreover, in order to improve the security, efficiency, and privacy of the KAKAVAND system as modified, one of the ordinary skill in the art would have been motivated to use a new public key derived using a seed for location a specific contract/resource, so that the specific contract/resource can be located via a specific new public key of the user. The different public keys generated with a seed allow the system to readily gather up all of the sub-keys and to easily track the contracts associated with these derived public keys. Because each contract is identified by a derived public key, the hierarchical, deterministic nature of the keys allows the system to more easily produce the transaction history associated with the contracts. Each contract with a unique public key provides additional security and protection for the privacy of the user.

Claim 17:
	KAKAVAND in view of BlueMatt, PARK, and Drwasho discloses the limitations shown above.
	PARK further discloses wherein the sub-contract is generated by further storing a list of fields from the contract. (See the 2nd and 3rd paragraphs of page 9.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of PARK in the KAKAVAND system as modified. Moreover, in order to improve the flexibility and practicality of the KAKAVAND system as modified, one of the ordinary skill in the art would have been motivated to enable the deriving of a sub-contract and to store the related information from the contract in the sub-contract, so that a business flow can be implemented smoothly via the different contracts and that the contracts can be linked, validated, and executed based on the deterministic address/value. These features improve the flexibility and practicality of the system.

Claims 2-3, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KAKAVAND et al. (US 20180341648 A1) in view of BlueMatt (“Contract,” 2015), and further in view of PARK (KR 20110012085 A), Drwasho (“Openbazaar documentation,” June 2015), and Antonopoulos (“Mastering Bitcoin,” December 2014).
Claims 2 and 11:
	KAKAVAND in view of BlueMatt, PARK, and Drwasho discloses the limitations shown above.
	KAKAVAND discloses wherein the transaction further comprises a script hash. (See paragraphs [0069]-[0070].)
	None of KAKAVAND, BlueMatt, PARK, and Drwasho explicitly discloses a deterministic redeem script address.
	However, Antonopoulos discloses wherein a transaction comprises a deterministic redeem script address, wherein the redeem script address is a pay-to-script-hash (P2SH) address. (See page 99 and pages 135-137.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Antonopoulos in the KAKAVAND system as modified. Moreover, in order to improve the efficiency and practicality of the KAKAVAND system as modified, one of the ordinary skill in the art would have been motivated to include a deterministic redeem script address in the transaction, so as to resolve practical difficulties and to make the use of complex scripts as easy as a payment to a bitcoin address.

Claims 3, 12, and 13:
	KAKAVAND in view of BlueMatt, PARK, Drwasho, and Antonopoulos discloses the limitations shown above.
	KAKAVAND discloses a transaction comprising a script that comprises the metadata. (See paragraph [0041] and paragraphs [0065]-[0066].)
	BlueMatt further discloses the step of completing the contract by broadcasting a further transaction to the blockchain to spend the output (UTXO) for terminating the contract and the transaction comprising an input which is the output (UTXO) . (See Example 1: Providing a deposit.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of BlueMatt in the KAKAVAND system. Moreover, in order to improve the accuracy and practicality of the KAKAVAND system, one of the ordinary skill in the art would have been motivated to invoke another transaction to return the deposit of the contract when the contract expires, so as to improve the accuracy and practicality of the system.  
	Antonopoulos further discloses a transaction comprising an unlocking script including a signature and a public key. (See pages 135-137.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Antonopoulos in the KAKAVAND system as modified. Moreover, in order to improve the security of the KAKAVAND system as modified, one of the ordinary skill in the art would have been motivated to include an unlocking script with a signature and a public key to unlock the UTXO in a transaction, so that the transaction can be validated based on the required signatures based on the public keys in the unlocking script. This helps improve the security of the system. The UTXO can be spent only if the signature condition is satisfied.

Claim 16:
	KAKAVAND in view of BlueMatt, PARK, and Drwasho discloses the limitations shown above.
	PARK further discloses generating a value for the sub-contract at least based on a random number related to a public key. (See the last paragraph of page 3; the 4th paragraph of page 4; the 3rd and 6th paragraphs of page 6; and the 2nd – 4th paragraphs of page 9.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of PARK in the KAKAVAND system as modified. Moreover, in order to improve the flexibility of the KAKAVAND system as modified, one of the ordinary skill in the art would have been motivated to use different data associated with a resource as a seed to generate a value for the sub-contract, so that the contracts can be linked, validated, and executed based on the generated public key. This feature improves the flexibility of the system.
	Drwasho discloses using a new public key derived using a seed for identifying a contract. (See page 4/53; page 5/53; and page 6/53.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Drwasho in the KAKAVAND system as modified. Moreover, in order to improve the security and privacy of the KAKAVAND system as modified, one of the ordinary skill in the art would have been motivated to use a new public key derived using a seed for locating a specific contract/resource, so that the specific contract/resource can be located via a specific new public key of the user. The different public keys generated with a seed allow the system to readily gather up all of the sub-keys and to easily track the contracts associated with these derived public keys. Because each contract is identified by a derived public key, the hierarchical, deterministic nature of the keys allows the system to more easily produce the transaction history associated with the contracts. Each contract with a unique public key provides additional security and protection for the privacy of the user.
	None of KAKAVAND, BlueMatt, PARK, and Drwasho explicitly discloses a seed for deriving the public key including at least a redeem script hash of the contract.
	However, Antonopoulos discloses a redeem script hash can act as a public key/address in a transaction. (See page 99 and pages 135-137.)
	PARK discloses deriving a sub-contract associated with a deterministic value that is calculated partially based on a random data related to a public key and Drwasho discloses deriving a public key by a seed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Antonopoulos in the KAKAVAND system as modified. Moreover, in order to improve the efficiency and practicality of the KAKAVAND system as modified, one of the ordinary skill in the art would have been motivated to derive a public key based at least in part on a redeem scrip hash, which is included in the transaction and acts as a public key, so as to link the transaction for the primary contract with the sub-contract. The sub-contract, therefore, can be validated and traced more easily. 

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KAKAVAND et al. (US 20180341648 A1) in view of BlueMatt (“Contract,” 2015), and further in view of PARK (KR 20110012085 A),  Drwasho (“Openbazaar documentation,” June 2015), and Nowoczynski et al. (US 20140108473 A1).
Claims 6 and 18:
	KAKAVAND in view of BlueMatt, PARK, and Drwasho discloses the limitations shown above.
	None of KAKAVAND, BlueMatt, PARK, and Drwasho explicitly discloses storing data in a distributed hash table (DHT).
	However, Nowoczynski discloses storing data in a distributed hash table (DHT). (See paragraphs [0008]-[0009].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Nowoczynski in the KAKAVAND system as modified. Moreover, in order to improve the efficiency and practicality of the KAKAVAND system as modified, one of the ordinary skill in the art would have been motivated to store the contract data in a distributed hash table, so that the stored data can be accessed quickly via a location or a reference of the stored contract data. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  KAKAVAND et al. (US 20180341648 A1) in view of BlueMatt (“Contract,” 2015), and further in view of PARK (KR 20110012085 A), Drwasho (“Openbazaar documentation,” June 2015), and VOORHEES (US 20170154331 A1).
Claim 7:
	KAKAVAND in view of BlueMatt, PARK, and Drwasho discloses the limitations shown above.
	KAKAVAND discloses broadcasting a transaction to the blockchain comprising an instruction to execute the contract at a specified date and/or time, wherein the instruction is locktime instruction. (See paragraph [0070].)
	BlueMatt discloses broadcasting a transaction to the blockchain comprising an instruction to spend the output at a specified date and/or time, wherein the instruction is locktime instruction. (See Example 1: Providing a deposit.)
	None of KAKAVAND, BlueMatt, PARK, and Drwasho explicitly discloses wherein the instruction is a CheckLockTimeVerify instruction.
	VOORHEES discloses wherein the instruction is a CheckLockTimeVerify instruction. (See paragraphs [0082]-[0083].) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of VOORHEES in the KAKAVAND system as modified. Moreover, in order to improve the flexibility of the KAKAVAND system as modified, one of the ordinary skill in the art would have been motivated to implement the CheckLockTimeVerify protocol that enables the controlling of time for spending the output. This feature improves the flexibility of the system. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over  KAKAVAND et al. (US 20180341648 A1) in view of BlueMatt (“Contract,” 2015), and further in view of PARK (KR 20110012085 A), Drwasho (“Openbazaar documentation,” June 2015), and Flood (“Contract as Automaton: The Computational Representation of Financial Agreements,” March 2015).
Claim 20:
	KAKAVAND in view of BlueMatt, PARK, and Drwasho discloses the limitations shown above.
	None of KAKAVAND, BlueMatt, PARK, and Drwasho explicitly discloses wherein: the DFA is defined using a codification scheme; and/or the DFA is implemented using: i) at least one blockchain transaction, using a scripting language; ii) a computing agent arranged to monitor the state of the blockchain; and/or iii) a set of instructions for a digital wallet.
	However, Flood discloses wherein the contract comprises a Deterministic Finite Automation (DFA) to implement the contract wherein the DFA is defined using a codification scheme. (See page 4; page 16; and page 29.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Flood in the KAKAVAND system as modified. Moreover, in order to simplify the contract generation of the KAKAVAND system as modified, one of the ordinary skill in the art would have been motivated to use Deterministic Finite Automaton (DFA) to implement the contract and to define the DFA using a codification scheme. The DFA is sufficiently expressive to represent the contract that contract law and drafting have evolved to embody computational logic at this relatively simple level of sophistication for managing actual relationships. 

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Parker (US 20130198104 A1) discloses a computer system for generating and managing secondary contracts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3619